FILE COPY




                               Fourth Court of Appeals
                                       San Antonio, Texas
                                            December 6, 2022

                                          No. 04-22-00344-CR

                                       Luis Carlos MARTINEZ,
                                               Appellant

                                                     v.

                                          The STATE of Texas,
                                                Appellee

                    From the 144th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2021CR6587
                           Honorable Michael E. Mery, Judge Presiding


                                              ORDER
        Appellant’s brief originally was due to be filed on October 31, 2022. On November 14,
2022, this court notified appellant in writing that the brief was late and requested that appellant
respond in writing within ten days stating a reasonable explanation for failing to timely file the
brief. On December 5, 2022, appellant filed a motion requesting a thirty-day extension of time.1

      A thirty-day extension from the original due date for the brief was November 30, 2022.
However, in the interest of justice, we GRANT the request for an extension of time, and Mr.
Montgomery is ORDERED to file appellant’s brief no later than December 30, 2022.

     NO FURTHER EXTENSIONS OF TIME WILL BE GRANTED IN THE
ABSENCE OF EXTENTUATING CIRCUMSTANCES.



                                                           _________________________________
                                                           Lori I. Valenzuela, Justice




1 Appellant’s attorney, Mr. Patrick Montgomery, incorrectly states the brief was due on November 2, 2022.
Although Mr. Montgomery styles the motion as a “Second and Final Motion to Extend,” no previous request for an
extension has been filed.
                                                                             FILE COPY

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court